DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicant’s Amendments and Remarks, filed 10 December 2021, in the matter of Application N° 15/641,448.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been canceled.  Claims 37 and 38 are newly added and supported by the original disclosure.
Claims 1, 24, 25, and 33 are acknowledged as having been amended to change “consisting essentially of” to “comprising”.  Claim 33 is also noted as removing the term “spray” from part (c) of the claim.
Additionally, claims 35 and 36 have been amended making each of the claims an independent claim.
No new matter has been added.
Thus, claims 1-5, 7, 8, 11-13, 15, 17-19, and 21-38 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.



Withdrawn Rejections
Rejections under 35 USC 112
Applicant’s amendments to claims 35 and 36, making each an independent claim is considered persuasive in overcoming the previously raised rejection under 35 USC 112(d).
Applicant’s remarks directed to the indefiniteness rejection have been carefully considered and are persuasive.
Each of the rejections under the statue are withdrawn.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 10 August 2021 since the art that was previously cited continues to read on the amended and previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 11-13, 15, 17-19, and 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gulian et al. (US Pre-Grant Publication Nº 2003/0072731 A1) in view of Nelson et al. (US Pre-Grant Publication Nº 2008/0131467 A1; of record).
As amended, Applicant’s claimed composition recites a coated oral dosage form comprising:
a core comprising one or more active ingredients; and
a fast release, exterior coating extending around the entire exterior surface of the oral dosage form;
wherein the oral dosage form has an overall weight of between about 250-2,500 mg.
The coating composition is further recited as comprising:
a water-soluble polymer;
a saccharide, sugar alcohol, or combination thereof present in the coating composition in an amount ranging from about 20% w/w to about 25% w/w; and
a flavoring that comprises a warming or cooling sensate;

As amended, claims 24 and 25 also recite an oral dosage form comprising:
a core comprising acetaminophen, phenylephrine, and dextromethorphan (claim 24) or diphenhydramine (claim 25);
an intermediate coating comprising hydroxypropylmethylcellulose (HPMC); and
a fast release, exterior coating extending around the entire exterior surface of the oral dosage form and comprising: HPMC, maltodextrin, and a warming sensate;
wherein the oral dosage form has an overall weight of between about 250-2,500 mg.
Amended into each of the claims are thicknesses for both intermediate and exterior coatings, such that each coating layer ranges from about 10-100 microns thick.
Gulian discloses a film-forming composition comprising: a) a hydroxypropyl starch film former; b) a thickener selected from a group which comprises maltodextrin; and c) a plasticizer.  The practiced composition is used to dip-coat dosage forms such as caplets (see e.g., Abstract; claim 2, and ¶[0022]).  Claim 4 discloses that the plasticizer is selected from a group of compounds which includes polyethylene glycol.  Paragraph [0025] defines the suitable film-forming compounds of the invention as including hydroxypropyl starch as well as such cellulose derivatives as HPMC.  Thus, the hydroxypropyl starch film forming component recited in claim 2 is broadly and reasonably considered as embodying hydroxypropylmethylcellulose.  Claim 28 discloses amounts for each of the hydroxypropyl starch component, the thickener component, and the plasticizer.  Therein, the thickener component is taught and suggested as being selected from such compounds as maltodextrin and being present in an amount ranging from 0.1-33 wt% of the coating composition.  Additionally, the plasticizer component is taught as being selected from such components as polyethylene glycol and sugar alcohols, or mixtures thereof, and being present in an amount ranging from about 11-60 wt% of the coating composition.
Claims 29 and 30 disclose a dosage form whereby the coating composition of claim 4 is present as the outermost coating layer of the dosage form.  Claim 30 is noted as further disclosing the presence of a sub-coating layer whereby the coating composition of claim 4 (e.g., HPMC, maltodextrin, and PEG) is the outermost coating of the dosage form.  Such sub-coatings are taught throughout the reference as also comprising a water-soluble polymer such as HPMC (see e.g., claims 13 and 16).  Claim 16 is noted further as disclosing maltodextrin being present in an amount ranging from 20-50% by weight of its coating composition, thereby encompassing the newly amended range.
Additionally, the Examiner notes that the practiced invention discloses coating an active-containing core form with both a sub-coating and an exterior coating and that the second, dip-coating layer will overlay a first coating layer.  See ¶[0062].
  Paragraph [0076] discloses that the dip-coated dosage forms of the practiced invention are provided for immediate release of the contained active ingredient and conform to USP specifications for immediate release tablets containing the particular active ingredient employed.  Paragraph [0075] discloses the different drugs which are considered to be encompassed by the practiced invention.  The list includes acetaminophen, dextromethorphan, diphenhydramine, phenylephrine, and mixtures thereof.
Claim 11 recites such compositional limitations to the sensate as menthol and peppermint flavors.
The teachings of Gulian disclose both menthol and peppermint as two of the many possible active ingredients which may be administered from its practiced coated caplets.
Where the reference would be considered deficient is with respect to the structural location of the flavored active component; it does not teach it as residing in the coating component.
Paragraphs [0020]-[0022] of Nelson, however, are considered to remedy the perceived deficiency.  As discussed in the previous action, flavoring agents are defined in ¶[0020] and ¶[0021] as including the recited warming and cooling sensate compounds.  Paragraph [0022] discloses that a preferred embodiment contains a combination of a flavoring agent and a cooling agent (i.e., a warming and a cooling sensate).
Though not expressly disclosed by Gulian as being included in the practiced coating compositions, the Examiner respectfully advances that the inclusion of such an excipient within the practiced dosages of Gulian would raise to the level of an aesthetic modification.  MPEP 2144.04(I) states that the courts have “found matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”
In the instant case, the “function” of the instantly claimed sensate compound is to provide a more pleasing taste to the administered dosage form.  It is thus considered to serve no additional purpose other than increasing the likelihood of dosage compliance; a purpose which is not mechanical.  As such, modification of the Gulian dosage forms to contain the recited warming/cooling sensate would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was filed.
The limitations of claim 12 recite that the coating has a thickness of between about 10 microns and about 100 microns.  The limitations recited in claim 23 require that an intermediate coating layer is present and that it, like the fast-release coating, has a thickness of between about 10 microns and about 100 microns.  Claim 27 narrows the coating thickness to a range of about 40 microns and about 80 microns.  Newly presented claims 29-32 recite the same range as claim 27.
Paragraph [0067] of Gulian discloses that “[t]he average thickness of the dried dip coating layer typically is from about 40 to about 400 microns.  However, one skilled in the art would readily appreciate without undue experimentation that the dip coating thickness may be varied in order to provide a smoother, easier to swallow, dosage form or to achieve a desired dissolution profile.”  Such is considered to teach and suggest the limitations of the claim and provide the skilled artisan motivation to modify the thickness of said coating as required by MPEP §2144.05(II.)(B.).
The limitations recited by claim 13 require that the weight of the coating composition with respect to the overall composition range from about 0.5% (w/w) to about 20% (w/w).
Paragraph [0066] of Gulian discloses that “[t]he dried subcoating typically is present in an amount, based upon the dry weight of the core, from about 0 percent to about 5 percent. The dried dip coating layer typically is present in an amount, based upon the dry weight of the core and the optional subcoating, from about 1.5 percent to about 10 percent.”
Thus, the reference is considered to meet the recited limitations.  Where the subcoating is not present (e.g., about 0 wt%), the weight of the second of the disclosed coating layers is taught as ranging from about 1.5-10% by weight of the overall dosage form.  This showing reads expressly on the recited limitations.
The limitations of claims 21 and 22 recite that the intermediate coating comprises HPMC as the water-soluble polymer of the layer.  Paragraph [0064] of Gulian discloses that the practiced subcoating layers are known throughout the art as being prepared from such polymers as hydroxypropyl methylcellulose, thereby teaching and suggesting the limitations of the claims.
Regarding the claimed weight of the entire dosage form, recitations provided in claims 1, 24, and 25 require that the final weight ranges from about 250 mg to about 2,500 mg.
Gulian is considered to teach this limitation at ¶[0084] of Example 2.  Therein, it is acknowledged that the focus of the teachings is directed more to the coating compositions applied to the caplets rather than the caplets themselves.  To this point, Gulian discloses that compressed tablets as prepared by Example 1 of Parekh et al. (USPN 5,658,589) are used as the substrate to which the practiced coatings are applied.  The entirety of the teachings of Parekh are incorporated by reference to Gulian.  Example 1 of Parekh discloses the preparation of a tablet which has a final compressed mass of 603.2 mg.  Example 2 of Gulian then discloses that the applied subcoatings will add anywhere from 2-4% to the resulting tablets.  Such a percent weight gain produces a coated tablet ranging in weight from about 615-627 mg, thereby reading on the limitation.
Table F of Gulian at ¶[0102] discloses added percent ranges of weight gain for Examples 3D-3F, and ranges from 0.75-5.8 wt%.  Assuming the same tablets were used as discussed in Example 2, the Examiner notes that the resulting weight of the finished products will range from about 607 mg to about 638 mg, thereby continuing to read on the recited range.
Lastly, the teachings of Gulian disclose that the practiced dosage forms will be uniformly coated.  See for example, ¶[0021].

Thus, based on the combined teachings of the references, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition.
As is discussed above, the most prominent deficiency featured in the teachings of Gulian is the absence of the recited sensate compound.  The Examiner has provided a clear showing of obviousness in the combined teachings of Gulian and Nelson which guides the skilled artisan to aesthetically modifying and improving on the practiced dosages of Gulian.  Therein, the skilled artisan would have found clear motivation to add any one of the recited “sensate” compounds to the practiced coating compositions of Gulian, notably the outermost.  The skilled artisan would then have had more than a reasonable expectation of producing a dosage form possessing an improved taste.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicant’s arguments with regard to the rejection of claims 1-5, 7, 8, 11-13, 15, 17-19, and 21-34 under 35 USC 103(a) as being unpatentable over the combined teachings of Gulian et al. and Nelson et al. have been fully considered but they are not persuasive.
Applicant’s initial traversal of the rejection is on the basis that Gulian discloses applying its disclosed coating composition via dip-coating and not spray-coating.
The Examiner respectfully submits that this discussion is not persuasive in overcoming any aspect of the rejection notably since the rejected claims are directed to compositions and methods of treating with said composition; they are not directed to methods of preparing the claimed composition.  Secondly, the Examiner notes that the product-by-process limitations discussing the coating of the claimed composition is just that, generic coating.  In fact, the only mention of “spray” coating, as discussed above, has been amended out of the claims.
As such these remarks are not persuasive.

Secondly, Applicant asserts that “[t]he combination of Gulian in view of Nelson fail[s] to provide teaching or suggestion to the worker of ordinary skill in the art of a suitable outermost film to deliver flavor/sensate according to the claimed release rate, without undue experimentation.”
To support this position, Applicant reiterates that which the Examiner has already acknowledged in that Gulian teaches and suggests both peppermint oil and menthol as being available for use, but within the core of the practiced composition as opposed to the coating.
The Examiner notes that none of Applicant’s remarks address the teachings of Gulian that disclose the recited compositional merits of the practiced coating; they only appear to assert that the recited release properties are not disclosed.
Regarding the presence of the flavoring agent in the coating of the composition, the Examiner has presented the teachings of Nelson.  Therein, the Examiner has relied upon these teachings to demonstrate primarily, that it is prima facie obvious to place such a sensate compound as peppermint oil or menthol in the coating of dosage forms as flavoring agents.  Though dubbed as “flavoring agents,” the Examiner also advances that any additional functional and aesthetic properties associated with said agents are not separated from these compounds simply because they are not expressly disclosed.  See MPEP §2112.01(II), which states that “[a] chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Applicant appears to address the combination of the references in the remark that traverses the Examiner’s argument of the agent providing an aesthetic benefit.  However, no remarks provided against the combination of the references are persuasive.
The Examiner respectfully maintains that both references teach coating dosage forms using a mixture that is taught and suggested as comprising HPMC, PEG, and maltodextrin.
The only perceived deficiency is that Gulian does not disclose placing the flavoring agent in the coating of the coated dosage form.
The Examiner respectfully maintains that Nelson, unaddressed in the remarks, cures this deficiency.  In fact, Nelson discloses the flavoring agent of Gulian in terms of another of its inherent properties, namely as a “cooling sensate”.  Nelson places these compounds in the coating of the practiced dosage forms to provide those properties that the ordinarily skilled consumer (artisan) would immediately expect.  Specifically, said artisan would expect to taste or experience the cooling sensation of such agents as menthol or peppermint oil were it to be placed in the outer coating of a dosage form placed in the oral cavity.  That both references teach and suggest the coating as being prepared using a mixture of the additional polymers and sweetener (maltodextrin) lends support to the Examiner’s position that any compound placed within these confines would also expect to provide release within the recited profiled time.
For these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is therefore maintained.

Allowable Subject Matter
Claims 35-38 are allowed.
All remaining claims under consideration remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615